Exhibit 10.01

 

FIRST AMENDMENT TO THE

UNION BANKSHARES CORPORATION

STOCK AND INCENTIVE PLAN

(as amended and restated effective April 21, 2015)

 

This FIRST AMENDMENT (the “Amendment”) to the Union Bankshares Corporation Stock
and Incentive Plan, as amended and restated effective April 21, 2015 (the
“Plan”), is effective May 20, 2019 (the “Effective Date”).

WHEREAS, effective May 17, 2019 at 7:01 p.m. Eastern Time, Union Bankshares
Corporation changed its name to Atlantic Union Bankshares Corporation (the
“Company”).

WHEREAS, pursuant to Section 16.1 of the Plan, the Board of Directors of the
Company has the authority to amend the Plan from time to time in certain
respects without shareholder approval and, through resolutions adopted May 2,
2019, authorized the undersigned officer to execute the Amendment to reflect the
Company’s new name. 

NOW, THEREFORE, the Plan is amended as follows as of the Effective Date:

I.The name of the Plan is the Atlantic Union Bankshares Corporation Stock and
Incentive Plan. 

II.Section 1.1 of the Plan shall be amended by deleting it in its entirety and
replacing it with the following:

1.1Establishment of the Plan. 

 

(a)The Union Bankshares Corporation Stock and Incentive Plan, formerly known as
the Union First Market Bankshares Corporation 2011 Stock Incentive Plan, is
hereby amended by the Board of Atlantic Union Bankshares Corporation, a Virginia
corporation (the “Company”).  The plan as so amended shall be known as the
Atlantic Union Bankshares Corporation Stock and Incentive Plan (the
“Plan”).  Unless otherwise defined herein, all capitalized terms shall have the
meanings set forth in Section 2.1.  The Plan permits the grant of Incentive
Stock Options, Nonqualified Stock Options, Restricted Stock, Restricted Stock
Units, Stock Awards, Performance Share Units and Performance Cash Awards to Key
Employees of the Company or its Subsidiaries and the grant of Nonqualified Stock
Options, Restricted Stock, Restricted Stock Units, Stock Awards, Performance
Share Units and Performance Cash Awards to Non-Employee Directors of the Company
or its Subsidiaries.

 



1

 




(b)The Plan was originally adopted by the Board as the Union First Market
Bankshares Corporation 2011 Stock Incentive Plan on November 2, 2010, and became
effective on January 1, 2011, subject to the approval of the Plan by the
Company’s shareholders, which was obtained on April 26, 2011.  The Plan was
amended and restated as the Union Bankshares Corporation Stock and Incentive
Plan by the Board on January 29, 2015, which amendment and restatement became
effective (the “Effective Date”) on April 21, 2015 when approved by shareholders
of the Company.  The Plan was further amended by the Board effective May 20,
2019 to reflect the new name of the Company. 

 

III.Section 1.3 of the Plan shall be amended by deleting it in its entirety and
replacing it with the following:

1.3Duration of the Plan.  The terms of the amended and restated Plan are
effective on the Effective Date and the First Amendment of the amended and
restated Plan is effective on May 20, 2019,  all as described in Section
1.1.  No Award may be granted under the Plan after April 20, 2025.  Awards
outstanding on such date shall remain valid in accordance with their terms.  The
Board shall have the right to terminate the Plan at any time pursuant to Article
XVI.

IV.Section 2.1(k) of the Plan shall be amended by deleting it in its entirety
and replacing it with the following:

(k)“Company” means Atlantic Union Bankshares Corporation or any successor
thereto.

 

V.Section 7.5 of the Plan shall be amended by deleting it in its entirety and
replacing it with the following:

7.5Certificate Legend.  In addition to any other legends placed on certificates,
or to which Shares of Restricted Stock issued in book-entry or electronic form
are made subject, pursuant to Section 7.4, any Award of Restricted Stock issued
in book-entry or electronic form shall be subject to the following legend, and
any certificates representing shares of Restricted Stock granted pursuant to the
Plan shall bear the following legend:

 

The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary, or by operation of law, is subject
to certain restrictions on transfer set forth in the Atlantic Union Bankshares
Corporation Stock and Incentive Plan, in the rules and administrative procedures
adopted pursuant to such Plan, and in a restricted stock agreement dated <<date
of grant>>.  A copy of the Plan, such rules and procedures, and such restricted
stock agreement may be obtained from the Equity Plan Administrator of Atlantic
Union Bankshares Corporation.

 

VI.In all respects not amended above, the Plan is hereby ratified and confirmed.

 

 



2

 




To record adoption of the Amendment as set forth above, the Company has caused
this document to be signed on May 20, 2019, pursuant to authorization by the
Board of Directors of the Company.

 

 

ATLANTIC UNION BANKSHARES CORPORATION

By:

/s/ Rachael R. Lape

Name:

Rachael R. Lape

Title:

Corporate Secretary

 

 

 

 

 

 

 

 

 

3

 

